DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses the italicized and bolded features in conjunction with other limitations.Claim 1. A method of surveying a venue, the method comprising: scanning at least a portion of the venue using an unmanned aerial vehicle having at least one scanner; converting scan data gathered by the at least one scanner into three-dimensional location data; displaying the three-dimensional location data as a three-dimensional model; analyzing the three-dimensional model; and designating portions of the three-dimensional model with semantic mapping.Claims 2-12 depend on allowable claim 1Claim 13. A system for surveying a venue, the system comprising: an unmanned aerial vehicle; at least one sensor connected to the unmanned aerial vehicle; and a controller configured to: direct the unmanned aerial vehicle about the venue; operate the at least one sensor to gather sensor data; receive a signal from the at least one sensor related to the sensor data; translate the sensor data into three-dimensional location data; output a display of the three-dimensional location data as a three-dimensional model; and execute semantic mapping of the three-dimensional model.Claims 14-20 depend on allowable claim 13.Relevant arts:US 10032078 B2 Methods and systems are disclosed including a computerized system, comprising: a computer system having an input unit, a display unit, one or more processors, and one or more non-transitory computer readable medium, the one or more processors executing software to cause the one or more processors to: display on the display unit one or more images, from an image database, depicting a structure; receive a validation from the input unit indicating a validation of a location of the structure depicted in the one or more images; generate unmanned aircraft information including flight path information configured to direct an unmanned aircraft to fly a flight path above the structure and capture sensor data from a camera on the unmanned aircraft while the unmanned aircraft is flying the flight path; receive the sensor data from the unmanned aircraft; and generate a structure report based at least in part on the sensor data.US 10074183 B1 an unmanned aerial vehicle (“UAV”), that includes stereo pairs of imaging element, each imaging element including a region of interest controller. The region of interest controller for an imaging element of the stereo pair receives movement information affecting the imaging element and selects a portion of pixels of a digital image formed by the imaging element. The portion of pixels are provided to an image processor that utilizes the portion of pixels to determine depth information for objects represented by the pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        7/2/2022